Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 1 of 19




                   EXHIBIT A
         Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 2 of 19

                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   06/09/2021
                                                                                                   CT Log Number 539701728
TO:         Lola Waldrum
            Toyota Legal One
            6565 HEADQUARTERS DR, MAIL DROP W1-5C
            PLANO, TX 75024-5965

RE:         Process Served in California

FOR:        Toyota Motor Sales, U.S.A., Inc. (Domestic State: CA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 BIANCA MADRIGAL, ETC. AND HECTOR ESPINOZA, ETC., PLTFS. vs. Toyota Motor
                                                 Sales, U.S.A., Inc., ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:                              -
COURT/AGENCY:                                    None Specified
                                                 Case # 21CV382732
NATURE OF ACTION:                                Product Liability Litigation - Lemon Law
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:                        By Process Server on 06/09/2021 at 12:20
JURISDICTION SERVED :                            California
APPEARANCE OR ANSWER DUE:                        None Specified
ATTORNEY(S) / SENDER(S):                         None Specified
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 06/09/2021, Expected Purge Date:
                                                 06/14/2021

                                                 Image SOP

                                                 Email Notification, Dawn Pittman Collins dawn.pittman@toyota.com

                                                 Email Notification, Lola Waldrum lola.waldrum@toyota.com

                                                 Email Notification, Serena Stout serena.stout@toyota.com

                                                 Email Notification, Robynann Callahan robynann.pelina.callahan@toyota.com
                                                 Email Notification, Shawn Wilson shawn.wilson@toyota.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 818 West 7th Street
                                                 Los Angeles, CA 90017
                                                 866-665-5799
                                                 SouthTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)




                                                                                                   Page 1 of 2 / AP
           Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 3 of 19

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/09/2021
                                                                                                    CT Log Number 539701728
TO:         Lola Waldrum
            Toyota Legal One
            6565 HEADQUARTERS DR, MAIL DROP W1-5C
            PLANO, TX 75024-5965

RE:         Process Served in California

FOR:        Toyota Motor Sales, U.S.A., Inc. (Domestic State: CA)




of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / AP
                Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 4 of 19



                                                                     O.Wolters Kluwer

                            PROCESS SERVER DELIVERY DETAILS




Date:                         Wed, Jun 9, 2021

Server Name:                  Bernadette Torres




Entity Served                 TOYOTA MOTOR SALES, U.S.A., INC.

Case Number                   21CV382732

J urisdiction                 CA




                                                                 1
                      Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 5 of 19



                                                                                                                                                      SUM-100
                                           SUMMONS
                                    (CITACION JUDICIAL)
                                                                                                                 E-FILED
 NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
                                                                                                                 5/24/2021 10:48 AM
 TOYOTA MOTOR SALES. U.S.A. INC., a California Corporation;                                                      Clerk of Court
 PIERCE? NORTH, INC., a California Corporation; and DOES 1 through
 20, inclusive
                                                                                                                 Superior Court of CA,
                                                                                                                 County of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                                 21CV382732
 BIANCA MADRIGAL, an individual, HECTOR ESPINOZA, an                                                             Reviewed By: M. Dominguez
 individual                                                                                                      Envelope: 6504448

   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Center(www.courtinfo.ca.goviselfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court,
       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ce.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory Ilen for waived fees and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court Will dismiss the case,
  iAVISOI Lo hen demandado. SI no responde dentro de 30 dlas, /a corte puede decidir en su contra sin escuchar su version, Lea is infOrmaciOn a
  continuacion.
    -Rene 30 0/AS DE CALENDARIO despues de que te entreguen esta citecion y papoles legates pare presenter una respuesta por escrito en este
  corte yhacer que se entregue una copla al demandante. Una cane o una Hamada telefonica no lo protegen. Su respuesta por eicrito (lone que ester
  en forinato legal correcto sr desea que procesen su caso en la corte. Es posible que haya un formulerio que usted puede User pare su respuesta.
  Puede encontrar estos formularios de to cone y mas informaclan en el Centro de Ayuda de (as C' ortes de California (Www.sucorte.ca.gov), on la
  biblioteca de(eyes de su Condado o en la corte que le quede mas cerca. Si no puede pagar la cuola de presentaci6n, pida at secretarlo de la cone
  que le de un form ulario de exenciOn de pago de cuotas. SI no presenta su respuesta a tiempo, puede perder of caso por incumplimiento y la corte le
  podra guitar su sueldo, dinero y blenes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que !lame a un abogado inmediatamente. Si no conoce a un abogado, puede Hamer a un servicio de
  remlsion a abogados. SI no puede pager a un abogado, es posible que cumpla con los requisttos pare obtener servicios legates gratuitos de un
  programa de servIclos legates sin fines de lucro. Puede encontrar estos grupos sin fines do lucre en el $itio web de California Legal Services,
 (www.lawhelpcalifornia.org), one!Centro de Ayuda doles Cortes de California,(www.sucorte.ca.gov) oponiendose en contacto con la corte o of
  colegio de abogados locales. At/ISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
  cualquier recuperaci6n de £10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitrate en un caso de derecho civil. Tiene que
  pagar el gravamen de la corte antes de que Ia corte puede desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER.
                                                                                                          ((Siemer° del Casa):
(El nombre y direccian de la corte es):
Santa Clara Superior Courthouse                                                                                         21CV382732
 191 North First Street
 San Jose, CA 95113
 The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcciOn y el namero de tejefgno del abogado del demandante, o del demandante gue no (lone abogado, es):
 Jeeho H. Lim, Esq. (SBN 297365)                                                   (562)424-3293
 Consumer Legal Services, P.C.
 2330 Long Beach Blvd., Long Beach, CA 90806
 DATE:                                                              Clerk, by                                            , Deputy
(FechaJ5/24/2021 10:48 AM              Clerk of Court              (Secretario)                 M. Dominguez             (Adjunto)
(For proof ofservice ofthis summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de eSta citatiOn use el formulario Proof of Service of Summons,(POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
                                      1. f 1 as an individual defendant.
                                         1 1 as the person sued under the fictitious name of (specify):
                                      2. -


                                      3, EJ on behalf of (specify):

                                           under: EJ CCP 416.10 (corporation)                               I—I CCP 416.60(minor)
                                                  (---1
                                                      CCP 416.20 (defunct corporation)        1-7 CCP 416.70(conservatee)
                                                  [—J CCP 416.40 (association or partnership)     CCP 416.90 (authorized person)
                                                  -
                                                  1 1 other (specify):
                                      4.         by personal delivery on (date):
                                                                                                                                                          Pape 1 of
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                        SUMMONS                                                  Code of Civil Procedure 0412 20. 465

  SUM 100 [Rev, July 1, 20001
                      Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 6 of 19


                                                                                                                                                         CM-010
  ATTORNEY OR PARTY WITHOUT ATTORNEY(Name State Bar number. and address)'
 —Jeeho H. Lim, Esq.(SBN 297365)
   Consumer Legal Services, P.C.
   2330 Long Beach liLvd                                                                              Electronically Filed
   Long Bean,CA9 806                                                                                  by Superior Court of CA,
       TELEPHONE NO: 12. 102 424-3293           FAX NO,(562)595-1849
  ATTORNEY FOR(Nam)      ianca Madrigal, et al.                                                       County of Santa Clara,
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara                                                  on 5/24/2021 10:48 AM
     STREET ADDRESS: 191 North First Street
                                                                                                      Reviewed By: M. Dominguez
     PAAILING ADDRESS: 191 North First Street
    CITY AND ZIP CODE. San Jose, 95113
                                                                                                      Case #21CV382732
         BRANCH NAME. Santa Clara Superior Courthouse                                                 Envelope: 6504448
   CASE NAME'
  Bianca Madrigal, et al. v. Toyota Motor Sales, U.S.A., Inc., et al.
                                                                                              CASE NUMBER:
      CIVIL CASE COVER SHEET                           Complex Case Designation
 1X. 1 Unlimited     IT Limited                                                                     21CV382732
      (Amount              (Amount                          El
                                                         Counter                 ri
                                                                             Joinder
                                                                                               JUDGE:
       demanded             demanded is           Filed with first appearance by defendant
       exceeds $25,000)    $25,000 or less)          (Cal. Rules of Court, rule 3.402)          DEPT:

                               Items 1-6 below must be completed(see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                   Contract                               Provisionally Complex Civil Litigation
     El Auto (22)                                         C82   Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
     El Uninsured motorist(46)                            El    Rule 3.740 collections (09)      El Antitrust/Trade regulation (03)
     Other PUPD/WO (Personal Injury/Property              El    Other collections (09)           El Construction defect(10)
     Damage/Wrongful Death) Tort                          El    Insurance coverage (18)          El Mass tort(40)
     in    A• sbestos (04)
                                                          El    Other contract(37)               El Securities litigation (28)
     1 1 Product liability (24)                           Real Property                          El Environmental/Toxic tort(30)
     n M• edical malpractice (45)                   El condemnation
                                                           Eminent domain/Inverse                El above
                                                                                                    Insurance coverage claims arising from the
     El O• ther PI/PD/WD (23)                                            (14)                              listed provisionally complex case
                                                                                                          types(41)
     Non-Pl/PD/WD (Other) Tort                      El     Wrongful eviction (33)
     CD Business tort/unfair business practice (07) El Other real property(26)                   Enforcement of Judgment
     L J Civil rights(08)                           Unlawful Detainer                            El E•     nforcement ofjudgment(20)
          Defamation (13)                           I—I Commercial(31)                           Miscellaneous Civil Complaint
     El Fraud (16)                                  -
                                                    1 1 Residential(32)                          El R•     ICO(27)
     El   Intellectual property     (19)            I   i Drugs(38)                              I 1 O•    ther complaint (not specified above)(42)
     El Professional negligence (25)                Judicial Review                              Miscellaneous Civil Petition
     El Other non-Pl/PD/WD tort(35)                 El Asset forfeiture (05)                     El   Partnership and corporate governance (21)
     Employment                                     I i Petition re: arbitration award (11)      ni O•     ther petition (not specified above)(43)
     I l Othere
          Wrongfulrnpterm
                      loymineantito(n15(3)6)        in Writ of mandate(02)
                                                              I Other judicial review (39)
2. This case I I is              is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.(= Large number of separately represented parties           d. El Large number of witnesses
   b. n Extensive motion practice raising difficult or novel     e. n Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c. El Substantial amount of documentary evidence              f. El Substantial postjudgment judicial supervision

3.   Remedies sought(check all that apply): a.171 monetary b               nonmonetary; declaratory or injunctive relief                      c. =punitive
4.   Number of causes of action (specify): FOUR
5.   This case        ri
                       is   CKI is not a class action suit.
6.   If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
Date:                  1 - 2-00
Jeeho I-1. Lim, Esq.
                                   (TYPE OR PRINT NAME)                                        (Si    URE OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                           128,41012
Form Adopted for Mandatory Use                                                                               Cal, Rules of Coon. rules 2 30,3 220.3 400-3.403. 3,740.
  Judicial Council of California
                                                          CIVIL CASE COVER SHEET                                     Cal Standards of Judicial Administration. std 3 10
  CM-010[Rev July 1, 20071                                                                                                                        wvnueouninto ea goy
                    Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 7 of 19




                                                                                                                                     CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist(46)(if the                           Contract (not unlawful detainer            Construction Defect (10)
         case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      ContractNVarranty Breach-Seller                Securities Litigation (28)
         arbitration, check this item                        Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
         instead of Auto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above)(41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos(04)                                        book accounts)(09)                              Enforcement of Judgment(20)
         Asbestos Property Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment(Out of
                                                        Other Promissory Note/Collections                         County)
         Asbestos Personal Injury/
               Wrongful Death                                Case                                            Confession of Judgment(non-
    Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
         toxic/environmental)(24)                       complex)(18)                                         Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
         Medical Malpractice-                            Other Coverage                                         (not unpaid taxes)
               Physicians & Surgeons                Other Contract(37)                                       Petition/Certification of Entry of
         Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
               Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                Real Property                                                     Case
    Other PI/PD/WD (23)
         Premises Liability (e.g., slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
              and (all)                                 Condemnation (14)                                RICO (27)
         Intentional Bodily Injury/PD/VVO           Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                             above)(42)
              (e,g., assault, vandalism)            Other Real Property (e.g., quiet title)(26)
         Intentional Infliction of                                                                           Declaratory Relief Only
                                                        Writ of Possession of Real Property                  Injunctive Relief Only (non-
               Emotional Distress                        Mortgage Foreclosure
         Negligent Infliction of                                                                                  harassment)
                                                        Quiet Title
               Emotional Distress                                                                            Mechanics Lien
                                                        Other Real Property (not eminent
         Other PI/PD/WD                                                                                      Other Commercial Complaint
                                                        domain, landlord/tenant or
                                                        foreclosure)                                              Case (non-tort/non-complex)
Non-PI/PONVD (Other) Tort                                                                                    Other Civil Complaint
    Business Tort/Unfair Business               Unlawful Detainer
                                                                                                                (non-tort/non-complex)
        Practice (07)                               Commercial(31)
                                                                                                     Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
        false arrest)(not civil                     Drugs(38)(if the case involves illegal                   Governance (21)
         harassment)(08)                                drugs, check this item; otherwise.              Other Petition (not specified
    Defamation (e.g., slander, libel)                   report as Commercial or Residential)                 above)(43)
         (13)                                   Judicial Review                                              Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
    Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
        Legal Malpractice                               Writ-Administrative Mandamus                         Election Contest
        Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
           (not medical or legal)                           Case Matter                                      Petition for Relief From Late
     Other Non-PI/PD/ND Tort (35)                       Writ-Other Limited Court Case                             Claim
Employment                                                  Review                                           Other Civil Petition
    Wrongful Termination (36)                       Other Judicial Review (39)
    Other Employment(15)                                Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner Appeals
CM.010(Rev July 1, 20071                                                                                                               Page 2 of 2
                                                    CIVIL CASE COVER SHEET
              Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 8 of 19
                                                          21CV382732
                                                        Santa Clara — Civil

                                                                                                                                        D Harris

                                                                                                     ATTACHMENT CV-5012
 CIVIL LAWSUIT NOTICE
 Superior Court of California, County of Santa Clara                     CASE NUMBER:         21CV382732
 191 North First St., San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

    DEFENDANT(The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint;
   2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
      attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS,z You must follow the California Rules of Court and the Superior Court of California, County of Santa Clara
Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free of charge, from
the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
    • State Rules and Judicial Council Forms: www.courts.ca.qov/forms.htm and www.courts.ca.qov/rules.htm
    • Local Rules and Forms: www.scscourtorq

 CASE MANAGEMENT CONFERENCE(CMC): You must meet with the other parties and discuss the case, in person or by
telephone, at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone— see Local Civil Rule 8.


    Your Case Management Judge is:                       Rudy, Christopher G                      Department:

     The 1s,CMC is scheduled for: (Completed by Clerk of Court)
                                 Date:      10/05/2021                    Time:2:15 Pm        in Department:       07
    The next CMC is scheduled for: (Completed by party if the 1s,CMC was continued or has passed)
                                 Date:                                    Time:               in Department:



ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.scscourt,orq or call the ADR Administrator (408-882-2100 x-2530) for a list of ADR providers and
their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.



Form CV-5012 REV 7/01/08                           CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
        Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 9 of 19



                                                                    E-Fl LED
                                                                    5/24/2021 10:48 AM
                                                                    Clerk of Court
 1   CONSUMER LEGAL SERVICES,P.C.                                   Superior Court of CA,
     Christopher M. Lovasz, Esq.(SBN 303120)                        County of Santa Clara
 2   Jeeho H. Lim, Esq.(SBN 297365)                                 21CV382732
     2330 Long Beach Boulevard                                      Reviewed By: M. Dominguez
 3
     Long Beach, California 90806
                                                                    6504448
 4   Telephone:(562)424-3293
     Facsimile:(562)595-1849
 5

 6
     Attorneys for Plaintiffs,
 7   BIANCA MADRIGAL and HECTOR ESPINOZA

 8
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9

10                              FOR THE COUNTY OF SANTA CLARA

11

12

13   BIANCA MADRIGAL,an individual,                CASE NO.: 21CV382732
     HECTOR ESPINOZA,an individual,
14                                                 Assigned for all purposes to:
                                                   Dept.:
15
                  Plaintiffs,
16                                                 COMPLAINT FOR DAMAGES:

17                       V.                            1. Breach ofImplied Warranty of
                                                          Merchantability under the Song-
18
                                              )           Beverly Warranty Act.
19
                                              )
     TOYOTA MOTOR SALES, U.S.A., INC., a               2. Breach of Express Warranty under
20   California Corporation; PIERCEY NORTH,               the Song-Beverly Warranty Act.
     INC., a California Corporation; and DOES 1)
21
     through 20, inclusive,                            3. Breach of Express Warranty under
22                                                        the Magnuson-Moss Warranty Act.

23               Defendants.                           4. Breach ofImplied Warranty of
                                                          Merchantability under the
24                                                        Magnuson-Moss Warranty Act.

25
                                                   JURY TRIAL DEMANDED
26

27

28


                                                   1
       Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 10 of 19




 1   PLAINTIFFS BIANCA MADRIGAL and HECTOR ESPINOZA hereby allege and complain as

 2   follows:
 3
             GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 4
        I.           Plaintiffs are individuals, residing in the City of San Jose, County of Santa Clara, in
 5
             the State of California.
 6

 7      2.           Defendant TOYOTA MOTOR SALES, U.S.A.(hereinafter referred to as

 8           "Manufacturer") is a corporation doing business in the County of Santa Clara, State of
 9
             California, and, at all times relevant herein, was/is engaged in the manufacture, sale,
10
             distribution, and/or importing of Toyota motor vehicles and related equipment.
11
        3.           Defendant PIERCEY NORTH,INC.(hereinafter referred to as "Seller") is a
12

13           corporation doing business in the County of Santa Clara, State of California, and, at all times

14           relevant herein, a Manufacturer-authorized agent engaged in the business of selling/leasing
15
             and servicing and repairing Manufacturer's vehicles.
16
        4.          The true names and capacities, whether individual, corporate, associate, or otherwise,
17
             of the Defendants, Does 1 through 20,inclusive, are unknown to Plaintiffs who therefore sue
18

19           these Defendants by such fictitious names. Plaintiffs will seek leave to amend this Complaint

20           to set forth their true names and capacities when they have ascertained them. Further,
21
             Plaintiffs are informed and believe, and thereon allege, that each of the Defendants designated
22
             herein as a"Doe" is responsible in some manner for the events and happenings herein referred
23
             to and caused injury and damage to Plaintiffs as herein alleged.
24

25
        5.           Plaintiffs are informed and believe, and thereon allege, that at all times herein

26           mentioned, Defendants, and each ofthem, were the agents, servants, and/or employees of

27           each of their Co-Defendants. Plaintiffs are informed and believe, and thereon allege, that in
28


                                                         2
     Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 11 of 19




 1        doing the things hereinafter alleged Defendants, and each of them, were acting in the course

 2        and scope of their employment as such agents, servants, and/or employees, and with the
 3
          permission, consent, knowledge, and/or ratification of their Co-Defendants, principals, and/or
 4
          employers.
 5
     6.           Before March 29, 2020, Defendants, Manufacturer and Does 1 through 20 inclusive,
 6

 7        manufactured and/or distributed into the stream of commerce a new 2020 Toyota Tacoma,

 8        YIN: 3TMCZ5AN5LM341499(hereinafter referred to as the "Vehicle")for its eventual
 9
          sale/lease in the State of California.
10
     7.           On or about March 29, 2020,Plaintiffs purchased, for personal, family, and/or
11
          household purposes, the subject Vehicle from the Seller for a total consideration over the term
12

13        ofthe installment contract of $61,790.00. Retail Installment Sale Contract is in the possession

14        of Defendants.
15
     8.          The subject Vehicle was/is a "new motor vehicle" under the Song-Beverly Warranty
16
          Act.
17
     9.          Along with the purchase ofthe Vehicle, Plaintiffs received written warranties and
18

19        other express and implied warranties including, but not limited to, warranties from

20        Manufacturer and Seller that thc Vehicle and its components would be free from all defects in
21
          material and workmanship; that the Vehicle would pass without objection in the trade under
22
          the contract description; that the Vehicle would be fit for the ordinary purposes for which it
23
          was intended; that the Vehicle would conform to the promises and affirmations of fact made;
24

25
          that Defendants, and each ofthem, would perform any repairs, alignments, adjustments,

26        and/or replacements of any parts necessary to ensure that the Vehicle was free from any
27        defects in material and workmanship; that Defendants, and each of them, would maintain the
28


                                                     3
           Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 12 of 19




 1                utility ofthe Vehicle for three years or 36,000 miles basic warranty, five years or 60,000

 2                miles drive train warranty, and would conform the Vehicle to the applicable express
 3
                  warranties.(A copy of the written warranty is in the possession ofthe Defendants).
 4
           10.           Plaintiffs have duly performed all the conditions on Plaintiffs' part under the purchase
 5
                  agreement and under the express and implied warranties given to Plaintiffs, except insofar as
 6

 7                the acts and/or omissions of the Defendants, and each ofthem, as alleged herein, prevented

 8                and/or excused such performance.
 9
           1 1.          Plaintiffs have delivered the Vehicle to the Manufacturer's authorized service and
10
                  repair facilities, agents and/or dealers, including Seller, on several separate occasions
11
                  resulting in the Vehicle being out of service by reason of repair of nonconforrnities. Repair
12

13                Orders/Invoices are in the possession of Defendants.

14         12.           By way of example, and not by way of limitation, the defects, malfunctions,
15
                  misadjustments, and/or nonconformities with Plaintiffs' Vehicle include the following: fluid
16
                  leaks, gasket replacement, torque converter replacement, bolts replacement,fly wheel
17
                  replacement, transmission defects, and shifting concerns, among other concerns.
18

19         13.           Each time Plaintiffs delivered the nonconforming Vehicle to a Manufacturer-

20                authorized service and repair facility, Plaintiffs notified Defendants, and each ofthem,ofthe
21
                  defects, malfunctions, misadjustments, and/or nonconformitics existent with the Vehicle and
22
                  demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary
23
                  parts to conform the Vehicle to the applicable warranties.
24

25
     ///

26   ///
27

28


                                                              4
     Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 13 of 19




 1   14.           Each time Plaintiffs delivered the nonconforming Vehicle to a Manufacturer-

 2         authorized service and repair facility, Defendants, and each ofthem, represented to Plaintiffs
 3
           that they could and would conform the Vehicle to the applicable warranties, that in fact they
 4
           did conform the Vehicle to said warranties, and that all the defects, malfunctions,
 5
           misadjustments, and/or nonconformities have been repaired; however, Manufacturer or its
 6

 7         representatives failed to conform the Vehicle to the applicable warranties because said

 8         defects, malfunctions, misadjustments, and/or nonconformities continue to exist even after a
 9
           reasonable number of attempts to repair was given.
10
                                           FIRST CAUSE OF ACTION
11
       (Breach ofImplied Warranty of Merchantability under Song-Beverly Warranty Act against all
12

13                                                   Defendants)

14   15.           Plaintiffs reallege each and every paragraph (1-14)and incorporates them by this
15
           reference as though fully set forth herein.
16
     16.           The distribution and sale ofthe Vehicle was accompanied by the Manufacturer and
17
           Seller's implied warranty that the Vehicle was merchantable.
18

19   17.           Furthermore, Defendants, and each ofthem, impliedly warranted, inter alia, that the

20         Vehicle would pass without objection in the trade under the contract description; that the
21
           Vehicle was fit for the ordinary purposes for which it was intended; that the Vehicle was
22
           adequately assembled; and/or that the Vehicle conformed to the promises or affirmations of
23
           fact made to Plaintiffs.
24

25
     18.           As evidenced by the defects, malfunctions, misadjustments, and/or nonconformities

26         alleged herein, the Vehicle was not merchantable because it did not have the quality that a
27         buyer would reasonably expect, because it could not pass without objection in the trade undcr
28


                                                         5
Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 14 of 19




      the contract description; because it was not fit for the ordinary purposes for which it was

      intended; because it was not adequately assembled; and/or because it did not or could not be

      conformed to the promises or affirmations offact made to Plaintiffs.

19.           Upon discovery ofthe Vehicle's nonconformities, Plaintiffs took reasonable steps to

      notify Defendants, and each of them, within a reasonable time that the Vehicle did not have

      the quality that a buyer would reasonably expect and, further,justifiably revoked acceptance

      ofthe nonconforming Vehicle.

20.           As a result ofthe acts and/or omissions ofthe Defendants, and each ofthem, Plaintiffs

      have sustained damage in the amount actually paid or payable under the contract, plus

      prejudgement interest thereon at the legal rate. Plaintiffs will seek leave to amend this

      Complaint to set forth the exact amount thereof when that amount is ascertained.

21.           As a further result ofthe actions of Defendants, and each ofthem,Plaintiffs have

      sustained incidental and consequential damages in an amount yet to be determined, plus

      interest thereon at the legal rate. Plaintiffs will seek leave to amend this Complaint to set

      forth the exact amount of incidental damages when that amount is ascertained.

22.          As a further result ofthe actions of Defendants, and each ofthem, Plaintiffs have

      sustained damages equal to the difference between the value of the Vehicle as accepted and

      the value the Vehicle would have had if it had been as warranted.

23.          As a direct result ofthe acts and/or omissions of Defendants, and each ofthem,and in

      pursuing Plaintiffs' claim, it was necessary for Plaintiffs to retain legal counsel. Pursuant to

      Song-Beverly, Plaintiffs, in addition to their other remedies, is entitled to the recovery oftheir

      attorneys' fees based upon actual time expended and reasonably incurred, in connection with

      the commencement and prosecution ofthis action.



                                                  6
          Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 15 of 19




 1                                               SECOND CAUSE OF ACTION

 2                (Breach of Express Warranty under Song-Beverly Warranty Act against all Defendants)
 3
          24.             Plaintiffs reallege each and every paragraph (1-23)and incorporates them by this
 4
                reference as though fully set forth herein.
 5
          25.             The Vehicle had defects, malfunctions, misadjustments, and/or nonconformities
 6

 7              covered by the warranty that substantially impaired its value, use, or safety to Plaintiffs.

 8        26.             Plaintiffs delivered the Vehicle to Manufacturer or its authorized repair facilities for
 9
                repair.
10
          27.             Defendants, and each of them,failed to service or repair the Vehicle to match the
11
                written warranty after a reasonable number of opportunities to do so.
12

13        28.             The acts and/or omissions of Defendants, and each ofthem, in failing to perform the

14              proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the
15
                applicable express warranties constitute a breach ofthe express warranties that the
16
                Manufacturer provided to Plaintiffs, thereby breaching Defendants' obligations under Song-
17
                Beverly.
18

19        29.             Defendants, and each ofthem,failed to perform the necessary repairs and/or service in

20              good and workmanlike manner. The actions taken by Defendants, and each of them, were
21              insufficient to make the Subject Vehicle conform to the express warranties and/or proper
22
                operational characteristics of like Vehicles, all in violation of Defendants' obligations under
23
                Song-Beverly.
24

25

26   HI
27

28


                                                              7
       Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 16 of 19




   1   30.           As a result ofthe acts and/or omissions of Defendants, and each of them, and pursuant

   2         to the provisions ofthe Song-Beverly, Plaintiffs are entitled to replacement of the Vehicle or
   3
             restitution ofthe amount actually paid or payable under the contract, at Plaintiffs' election,
   4
             plus prejudgment interest thereon at the legal rate. Plaintiffs will seek leave of Court to amend
   5
             this Complaint to set forth the exact amount of restitution and interest, upon election, when
   6

   7         that amount has been ascertained.

   8   31.           Additionally, as a result ofthe acts and/or omissions of Defendants, and each ofthem,
   9
             and pursuant to Song-Beverly, Plaintiffs have sustained and is entitled to consequential and
 10
             incidental damages in amounts yet to be determined, plus interest thereon at the legal rate.
  11
             Plaintiffs will seek leave ofthe court to amend this complaint to set forth the exact amount of
 12

 13          consequential and/or incidental damages, when those amounts have been ascertained.

 14    32.           As a direct result ofthe acts and/or omissions of Defendants, and each ofthem,and in
 15
             pursuing Plaintiffs' claim, it was necessary for Plaintiffs to retain legal counsel. Pursuant to
 16
             Song-Beverly, Plaintiffs, in addition to other remedies, is entitled to the recovery of their
 17
             attorneys' fees based upon actual time expended and reasonably incurred, in connection with
 18

 19          the commencement and prosecution of this action.

 20                                          THIRD CAUSE OF ACTION
 21
             (Breach of Written Warranty under Magnuson-Moss Warranty Act against all Defendants)
 22
       33.          Plaintiffs reallege each and every paragraph (1-32) and incorporates them by this
 23
             reference as though fully set forth herein.
• 24

 25
       34.          Plaintiffs are "Consumers" as defined in the Magnuson-Moss Warranty Act

 26      (hereinafter referred to as the "Warranty Act") 15 USC 2301(3).
 27

 28


                                                           8
     Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 17 of 19




 1   35.           The Seller is a "Supplier" and "Warrantor" as defined by the Warranty Act, 15 USC

 2         2301(4),(5).
 3
     36.           The Manufacturer is a "Supplier" and "Warrantor" as defined by the Warranty Act, 15
 4
           USC 2301(4),(5).
 5
     37.          The Vehicle is a "Consumer Product" as defined in the Warranty Act, 15 USC
 6

 7         2301(1).

 8   38.          The Vehicle was manufactured, sold, and leased /purchased after July 4, 1975.
 9
     39.          The express warranty given by the Manufacturer pertaining to the Vehicle is a
10
       "Written Warranty" as defined in the Warranty Act, 15 USC 2301(6).
11
     40.          The Seller is an authorized dcalcrship/agcnt ofthe manufacturer designated to perform
12

13         repairs on Vehicles under Manufacturer's warranties.

14   41.          The above-described actions (failure to repair and/or properly repair the above-
15
           mentioned defects, etc.), including failure to honor the written warranty, constitute a breach of
16
           the written warranty by the Manufacturer and Seller actionable under the Warranty Act, 15
17
           USC 2310(d)(1),(2).
18

19   42.          As a direct result ofthe Manufacturer and/or Seller's acts and/or omissions, Plaintiffs

20         have suffered damages as set forth herein. Therefore, Plaintiffs are entitled to a judgment and
21
           the following relief against all Defendants:(1)A declaration that acceptance has been
22
           properly revoked by Plaintiffs and for damages incurred in revoking acceptance;(2)A refund
23
           ofthe purchase price paid by Plaintiffs for the Vehicle;(3) Cancellation ofPlaintiffs' retail
24

25
           installment contract and payment in full ofthe balance ofsame;(4)Consequential, incidental,

26         and actual damages to be proved at trial;(5) Costs and expenses including actual attorneys'

27

28


                                                      9
      Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 18 of 19




 1          fees reasonably incurred;(6)Prejudgment interest at the legal rate; and (7) Such other relief

 2          the Court deems appropriate.
 3
                                           FOURTH CAUSE OF ACTION
 4
            (Breach of Implied Warranty under Magnuson-Moss Warranty Act against all Defendants)
 5
      43.          Plaintiffs reallege each and every paragraph (1-42)and incorporates them by this
 6

 7          reference as though fully set forth herein.

 8    44.           The above-described actions on the part ofthe Seller constitute a breach ofthe implied
 9
            warranties of merchantability actionable under the Warranty Act, 15 USC 2301(7), 2308,
10
            2310(d)(1),(2).
11
      45.           As a direct result ofthe Seller's acts and/or omissions, Plaintiffs have suffered
12

13          damages as set forth herein. Therefore, Plaintiffs are entitled to judgment against all

14          Defendants declaring acceptance has been properly revoked by Plaintiffs and for damages
15
            incurred in revoking acceptance, for a refund ofthe purchase price paid by Plaintiffs for the
16
            Vehicle, for cancellation ofPlaintiffs' retail installment contract and for payment in full by
17
            Defendants and all ofthem on the balance ofthe installment contract, for consequential,
18

19          incidental, and actual damages, for costs, prejudgment interest at the legal rate, for actual

20          attorneys' fees reasonably incurred, and such other reliefthe Court deems appropriate.
21

22

23

24

25

26.

27

28


                                                          10
        Case 5:21-cv-05303-NC Document 1-1 Filed 07/09/21 Page 19 of 19




 1   WHEREFORE,Plaintiffs pray forjudgment against all Defendants, and each of them, as follows:

 2           A.   For replacement or restitution, at Plaintiff's election, according to proof;
 3
             B.   For incidental damages, according to proof;
 4
             C.   For consequential damages, according to proof;
 5
             D.   For a civil penalty as provided in Song-Beverly, in an amount not to exceed two times
 6

 7                the amount of Plaintiff's actual damages;

 8           E.   For actual attorney's fees, reasonably incurred;
 9
             F.   For costs of suit and expenses, according to proof;
10
             G.   For the difference between the value of the Vehicle as accepted and the value the
11
                  Vehicle would have had if it had been as warranted;
12

13           H.   For remedies provided in Chapters 6 and 7 of Division 2 ofthe Commercial Code;

14           I.   For pre-judgment interest at the legal rate;
15
             J.   Such other relief the Court deems appropriate.
16

17

18

19   Date:                                       Respectfully submitted,
                                                 CONSUMER LEGAL SERVICES,P.C.
20

21                                               By:
                                                     Ch4t6pher M.Lovasz, Esq.
22
                                                     Jeello H. Lim,Esq.
23                                                   Attorneys for Plaintiffs,
                                                     BIANCA MADRIGAL and
24                                                   HECTOR ESPINOZA
25

26

27

28


                                                       11
